DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Examiner notes the amendment filed 07 OCT 2021.  The status of the claims is as follows:
Claims 1, 4-9, 12-14, 16, and 18-22 are pending.
Claims 1, 7, 12, 16, 18, and 20 are amended.
Claims 16 and 18-20 are withdrawn.
Claims 21 and 22 are new.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 4-9, 12-14, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Lehn ‘567 (WO 2018/234567) and Haukka ‘555 (U.S. PGPub 2005/0181555).
Claim 1 – Lehn ‘567 teaches a method of depositing a film (e.g. Example 1, PG 000162 – 0169), the method comprising:
exposing at least a portion of a substrate surface to a halide precursor comprising a compound having the general formula (I)
zRm (I),
wherein M is a metal, Q is a halogen selected from Cl, Br, F or I, z is from 1 to 6, R is selected from alkyl, CO, cyclopentadienyl, amidinate, diazadiene, or amidate, and m is from 0 to 6 (PG 000162, MoCl5; M = Mo, which is a metal; Q = Cl in all instances, which is a halogen; z = 5; m is selected to be 0 so a choice of R is not required to meet the claim limitation); and
exposing at least a portion of the substrate surface to an organosilane reactant comprising a compound of general formula (II) or general formula (III) (PG 000162, PG 000162, CHD; PG 000153, named as 1,4-bis-trimethylsilyl-2-methyl-cyclohexa-2,5-diene; Examiner notes that 1-methyl-3,6-bis(trimethylsilyl)-1,4-cyclohexadiene as recited in e.g. Claim 9 has the same structure as CHD as named in Lehn ‘567; see attached output from ChemDraw Professional as corroboration; regarding CHD, CHD is of general Formula II)


    PNG
    media_image1.png
    338
    428
    media_image1.png
    Greyscale


wherein R1, R2, R3, R4, Ra, Rb, Rc, Rd, Re, and Rf are independently selected from hydrogen (H), substituted alkyl or unsubstituted alkyl; and X and Y are independently selected from nitrogen (N) and carbon (C) (PG 000162, CHD; regarding CHD, CHD is of general Formula II; R1, R3, and R4 are hydrogen; R2 is methyl; Ra through Rf inclusive are methyl; X and Y are each carbon);
to deposit a metal film on the substrate surface (PG 000162, molybdenum film), the metal film substantially free of carbon (PG 00092, metal films are interpreted as elemental metal films in the absence of other context; PG 00092, elemental metal films are pure metal; molybdenum is a metal, therefore a molybdenum film in the context of PG 000162 and PG 00092 is a pure molybdenum film).
Lehn ‘567 does not expressly teach or suggest in a single embodiment the following limitations of Claim 1:
A process is not expressly disclosed using a titanium-containing precursor (PG 000144 discloses TiCl4 as a known suitable precursor but does not disclose a particular example which uses it in a deposition process).
Wherein a second halide precursor comprising AlCl3 is provided to the substrate after the first treatment.
Wherein a second treatment with a compound of Formula II or Formula III is performed.
Where a titanium aluminum (TiAl) film is deposited.
Lehn ‘567 PG 000144 expressly discloses TiCl4 as an alternative deposition compound to MoCl5.  It therefore would have been obvious to modify the invention of Lehn ‘567 to use TiCl4 as a metal precursor for deposition.  The selection of a known material based on its suitability for its intended use has been shown to support a prima facie obviousness determination. Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).
Examiner notes that Lehn ‘567 PG 000149 supports the concept of mixed-metal films by multiple introductions of different metal complexes at the same or different times.  Examiner further notes that titanium and aluminum are both contemplated as suitable metals for the practice of the invention at Lehn ‘567 PG 000142.  Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made or filed to have modified the invention of Lehn ‘567 to introduce distinct metal complexes of e.g. titanium and aluminum in different ALD cycles to form e.g. TiAl, as Lehn ‘567 wants to perform multiple ALD cycles to deposit a film and further teaches that different 
Lehn ‘567 does not expressly disclose the use of AlCl3.  Haukka ’555 discloses generically the formation of thin films in semiconductor applications by ALD processes (PG 0015, 0021) and discloses that where the deposition of aluminum is desired, AlCl3 is known to be a suitable precursor (PG 0103).  Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made or filed to have modified the invention of Lehn ‘567 to use AlCl3 as an aluminum ALD precursor as suggested by Haukka ‘555, as Lehn ‘567 wants to form an aluminum containing film by ALD and Haukka ‘555 teaches that AlCl3 is a suitable aluminum source precursor for ALD.  The selection of a known material based on its suitability for its intended use has been shown to support a prima facie obviousness determination. Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).
Regarding the particular carbon content of the final deposited film, the cited references provide chemical compositions and processes commensurate with Applicant’s claimed invention.  “Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not."  In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).”.  See further MPEP 2112.01 (I).
Claim 4 – Lehn ‘567 / Haukka ‘555 teaches the method of claim 1, wherein Q is Cl (Lehn ‘567 PG 000144, TiCl4; Q is Cl in all instances). 
Claim 5 – Lehn ‘567 / Haukka ‘555 teaches the method of claim 1, wherein Q is Cl (Lehn ‘567 PG 000144, TiCl4; Q is Cl in all instances). 
Claim 6 – Lehn ‘567 / Haukka ‘555 teaches the method of claim 1, wherein at least one of Ra, Rb, Rc, Rd, Re, and Rf comprises methyl (Lehn ‘567 PG 000162, CHD; as discussed above, Ra through Rf inclusive are methyl). 
Claim 7 – Lehn ‘567 / Haukka ‘555 teaches the method of claim 1, wherein exposing the substrate surface to the first halide precursor and the organosilane reactant occurs sequentially (Lehn ‘567 PG 000162, steps 2 and 4, the precursors are flowed into the chamber at different times).
Claim 8 – Lehn ‘567 / Haukka ‘555 teaches the method of claim 1, wherein exposing the substrate surface to the first halide precursor and the organosilane reactant occurs simultaneously (Lehn ‘567 PG 000162, the metal film is formed by reaction between the metal complex and the organosilane; the metal complex is adsorbed to the substrate in the desired deposition locations; therefore, for reaction to occur, molecules of metal complex and molecules of organosilane must be simultaneously present at the substrate).
Claim 9 – Lehn ‘567 / Haukka ‘555 teaches the method of claim 1, wherein the organosilane reactant is 1-methyl-3,6-bis(trimethylsilyl)-1,4- cyclohexadiene (Lehn ‘567 PG 000162, CHD; as discussed above and shown in previously attached Chemical 
Claim 12 – Lehn ‘567 / Haukka ‘555 teaches the method of claim 1, wherein the substrate is in a processing chamber (Lehn ‘567 PG 000162, deposition reactor where growth selectively occurs on the substrate). 
Claim 13 – Lehn ‘567 / Haukka ‘555 teaches the method of claim 12, further comprising purging the processing chamber of each of the first halide precursor and the second halide precursor prior to exposing the substrate to the organosilane reactant (Lehn ‘567 PG 000162 step 2, nitrogen purge between halide and organosilane precursors; Lehn ‘567 PG 000149 renders obvious separate process cycles for deposition of titanium and aluminum). 
Claim 14 – Lehn ‘567 / Haukka ‘555 teaches s the method of claim 13, further comprising purging the processing chamber of the organosilane reactant (Lehn ‘567 PG 000162 step 4, nitrogen purge after organosilane precursor). 
Claim 21 - Lehn ‘567 / Haukka ‘555 teaches the method of claim 1, but does not expressly teach an example where m is from 1 to 6.  Lehn ‘567 discloses that metal containing complexes may comprise combinations of ligands inclusive of halogens, cyclopentadienyls, formamidinates, and acetamidinates (PG 0144).  Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made or filed to have modified the invention of Lehn ‘567 / Haukka ‘555 to replace a chlorine ligand from TiCl4 with e.g. cyclopentadienyl, as Lehn ‘567 discloses that halogens and cyclopentadienyl ligands, and combinations thereof, are suitable ligands for forming metal complexes.  The selection of a known material based on its suitability for its intended use has been shown to support a prima facie obviousness Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).

Allowable Subject Matter
Claim 22 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  None of the cited references teach or render obvious a compound commensurate in scope with Formula III.  Further search and consideration has not found a reference or combination of references, alone or in combination with the cited references, which teach every limitation of Claim 22.

Reference of Record
Examiner wishes to make Thompson ‘089 (U.S. Patent 10,036,089) of record in the application.  This reference is not being applied in any currently pending rejection.  However, this reference shows that the time the invention was filed, formation of low carbon TiAl films was contemplated in the art.  The reference will be discussed more fully below.

Response to Arguments
Certain of Applicant’s arguments, see Remarks, filed 07 OCT 2021, with respect to the rejection(s) of claim(s) 1 and certain dependents under 35 U.S.C. 102(a)(1) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  
Applicant argues (Page 8) that Lehn ‘567 does not teach or expressly suggest formation of a TiAl film by the method of Claim 1.  Examiner agrees and withdraws the 102(a)(1) rejection based on Lehn ‘567.  However, upon further search and consideration, Examiner applies Haukka ‘555 in combination with Lehn ‘567 to address Claim 1 as discussed above.
The remainder of Applicant's arguments filed 07 OCT 2021 have been fully considered but they are not persuasive.
Applicant argues (Page 8) that Lehn ‘567 does not teach or suggest a TiAl film that is substantially free of carbon.  Examiner respectfully disagrees.  The combination of Lehn ‘567 and Haukka ‘555 provide chemical compositions and processes commensurate with Applicant’s claimed invention.  “Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not."  In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).”.  See further MPEP 2112.01 (I).  Further, Examiner cites Thompson ‘089 to rebut the presumption that low-carbon TiAl films were not known in the art at the time the invention was filed.  Thompson ‘089 discloses the formation of TiAl films by ALD processes (Column 2 Lines 61-65) and discloses that titanium and aluminum are suitable metals (Column 3 Line 60-62) and that metal halides, e.g. metal chlorides, are 
Applicant argues (Page 9) that Lehn ‘567 does not teach aluminum chloride.  Examiner agrees that Lehn ‘567 does not expressly teach it; however, Lehn ‘567 separately recognizes aluminum as a desirable metal and metal halides as desirable deposition compounds.  Haukka ‘555 is expressly cited to teach that aluminum chloride is a known and desirable ALD precursor for aluminum containing films; therefore, Lehn ‘567 is not required to expressly teach aluminum chloride in the combination.
Applicant does not specifically argue dependent claims beyond Claims 3, 10, and 11.  In the absence of specific arguments which show how dependent claims distinguish over the prior art, Examiner maintains the propriety of the rejections of the dependent claims.

 Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL G MILLER whose telephone number is (571)270-1861. The examiner can normally be reached M-F 9:00-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael B Cleveland can be reached on 571-272-1418. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL B CLEVELAND/             Supervisory Patent Examiner, Art Unit 1712